DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 contains the limitation “wherein the external assembly receives the brightness-compensation data, which corresponds to the marked data, from the cloud, and the panel (Emphasis Added)” which is believed to be intended to be “wherein the external assembly receives the brightness-compensation data, which corresponds to the marked data, from the cloud server, and the panel (Emphasis Added)” since the term “the cloud” fails to have antecedent basis in the instant claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5 and 11 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for external assembly and a cloud server (Emphasis Added).”  Claim 1, as well as the instant Specification, fail to provide what the system is external to and/or what makes the system “external.”  The instant Specification states “The external assembly 11 is configured as a computer-readable medium with a charge-coupled device (CCD) for capturing images.  The computer-readable medium can be included in the aforementioned devices or systems, or as a standalone system not installed in any device (Paragraph 27.  Emphasis Added).”  The instant Specification states “At least a part of the external assembly 31 can be implemented by hardware, which may include a field-programmable gate array (FPGA), a programmable logic array (PLA), a system-on-chip (SOC), a system on board, a system on package, or an ASIC.  The external assembly 31 can also be implemented by software, hardware, firmware or the combination thereof.  In this embodiment, the external assembly 31 is a pattern generator (PG) (Paragraph 50.  Emphasis Added).”  The instant Specification further states “In this embodiment, the external assembly 52 can be implemented by the external assembly 11, 31 or the brightness capture device 21 (Paragraph 63.  Emphasis Added).”  The instant Specification fails to disclose what defines a device as being “external” and/or what device the assembly is external to.  Solely for the sake of examination, the claim limitation will be considered met by any assembly.  Claims 3 – 4, 11, 13 – 14, and 16 are rejected for substantially the same reason.  Claims 2, 5, 12, 15, and 17 inherit this objection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. PG Pub 2013/0120589) in view of Morgan et al. (U.S. PG Pub 2004/0160199).

Regarding Claim 1, Chang et al. teaches an optical compensation method of a display panel (Figure 14, Element 1406.  Paragraph 87), comprising: 
providing an external assembly (Figure 14, Element 1400 without 1420.  Paragraphs 87 - 88) and a cloud server (Figure 14, Element 1420.  Paragraph 88); 
obtaining a brightness image (Paragraph 87) of a panel (Figure 14, Element 1406.  Paragraph 87) to be corrected, by the external assembly (Figure 14, Element 1400 without 1420.  Paragraphs 87 - 88); 
transmitting the brightness image (Paragraph 87) stored in the external assembly (Figure 14, Element 1400 without 1420.  Paragraphs 87 - 88) and an identification number (Paragraph 106) corresponding to the panel (Figure 14, Element 1406.  Paragraph 87) to be corrected to the cloud server (Figure 14, Element 1420.  Paragraph 
performing an algorithm (Figure 9B.  Paragraphs 62 - 67) via the cloud server (Figure 14, Element 1420.  Paragraph 88) to generate a brightness-compensation data of the panel (Figure 14, Element 1406.  Paragraph 87) to be corrected (Figure 9B, Element 924.  Paragraph 67) based on the marked data, and storing (Figure 1, Element 104.  Paragraph 38) the brightness-compensation data. 
Chang et al. is silent with regards to the identification number being a serial number.
Morgan et al. teach the identification number being a serial number (Paragraph 224).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of calibrating multiple displays of Chang et al. with the serial numbers of Morgan et al.  The motivation to modify the teachings of Chang et al. with the teachings of Morgan et al. is to flexibly deploy a variety of configurations with respect to other lighting units depending on the needs of an installation, as taught by Morgan et al. (Paragraph 224).

Regarding Claim 2
Chang et al. is silent with regards to the identification number being a serial number and the communication link is the internet.
Morgan et al. teach the identification number being a serial number (Paragraph 224) and the communication link is the internet (Paragraph 180).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of calibrating multiple displays of Chang et al. with the serial numbers of Morgan et al.  The motivation to modify the teachings of Chang et al. with the teachings of Morgan et al. is to flexibly deploy a variety of configurations with respect to other lighting units depending on the needs of an installation, as taught by Morgan et al. (Paragraph 224).

Regarding Claim 3, Chang et al. in view of Morgan et al. teach the method of claim 1 (See Above).  Chang et al. teach wherein the external assembly (Figure 14, Element 1400 without 1420.  Paragraphs 87 - 88) is configured to be a computer-readable medium with a camera (Figure 14, Element 1402.  Paragraph 87) for capturing images.
Chang et al. is silent with regards to the camera being a charge-coupled device (CCD).
The examiner takes official notice that charge-coupled devices (CCD) are well known in the art of cameras.  The motivation to modify the digital camera of Chang et al. with the well-known CCD is simple substitution of one known element for another to obtain predictable results.

Regarding Claim 4, Chang et al. in view of Morgan et al. teach the method of claim 1 (See Above).  Chang et al. teach wherein the external assembly (Figure 14, Element 1400 without 1420.  Paragraphs 87 - 88) receives the brightness-compensation data, which corresponds to the marked data, from the cloud server (Figure 14, Element 1420.  Paragraph 88), and the panel (Figure 14, Element 1406.  Paragraph 87) to be corrected receives the brightness-compensation data via the external assembly (Figure 14, Element 1400 without 1420.  Paragraphs 87 - 88) to execute optical compensation.

Regarding Claim 5, Chang et al. in view of Morgan et al. teach the method of claim 1 (See Above).  Chang et al. teach wherein the algorithm (Figure 9B.  Paragraphs 62 - 67) comprises estimating an amended gray level value (Figure 9B, Element 924.  Paragraph 67) according to a gamma value and a target brightness (Figure 1, Element 106.  Paragraph 38), and performing a single estimation according to a unified gamma value or gamma curve (Figure 1, Element 104.  Paragraph 38) to generate the brightness-compensation data.

Regarding Claim 6, Chang et al. teach an optical compensation method of a display panel (Figure 14, Element 1406.  Paragraph 87), comprising: 
providing a brightness capture device (Figure 14, Element 1402.  Paragraph 87), an operation processor (Figure 14, Element 1428.  Paragraph 88), and a cloud server (Figure 14, Element 1420.  Paragraph 88); 

receiving the brightness image (Paragraph 87) and an identification number (Paragraph 106) of the panel (Figure 14, Element 1406.  Paragraph 87) to be corrected from the operation-processor (Figure 14, Element 1428.  Paragraph 88), and the brightness image (Paragraph 87) and the identification number (Paragraph 106) are marked as marked data, wherein the operation-processor (Figure 14, Element 1428.  Paragraph 88) is configured to generate a brightness-compensation data of the panel (Figure 14, Element 1406.  Paragraph 87) to be corrected according to an algorithm (Figure 9B.  Paragraphs 62 - 67); and 
uploading the brightness-compensation data of the panel (Figure 14, Element 1406.  Paragraph 87) to be corrected to the cloud server (Figure 14, Element 1420.  Paragraph 88), and storing (Figure 1, Element 104.  Paragraph 38) the brightness-compensation data.
Chang et al. is silent with regards to the identification number being a serial number.
Morgan et al. teach the identification number being a serial number (Paragraph 224).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of calibrating multiple displays of Chang et al. with the serial numbers of Morgan et al.  The motivation to modify the teachings of Chang et al. with the teachings of Morgan et al. is to flexibly deploy a variety of configurations with respect to other 

Regarding Claim 7, Chang et al. in view of Morgan et al. teach the method of claim 6 (See Above).  Chang et al. teach wherein the brightness-compensation data of the panel (Figure 14, Element 1406.  Paragraph 87) to be corrected are uploaded to the cloud server (Figure 14, Element 1420.  Paragraph 88) via communication links (Figure 14, Elements 1422, 1424, 1426, 1430, and 1432.  Paragraph 88).
Chang et al. is silent with regards to the communication link is the internet.
Morgan et al. teach the communication link is the internet (Paragraph 180).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of calibrating multiple displays of Chang et al. with the serial numbers of Morgan et al.  The motivation to modify the teachings of Chang et al. with the teachings of Morgan et al. is to flexibly deploy a variety of configurations with respect to other lighting units depending on the needs of an installation, as taught by Morgan et al. (Paragraph 224).

Regarding Claim 8, Chang et al. in view of Morgan et al. teach the method of claim 6 (See Above).  Chang et al. teach wherein the brightness capture device (Figure 14, Element 1402.  Paragraph 87) is configured to be a camera (Figure 14, Element 1402.  Paragraph 87) for capturing images.
Chang et al. is silent with regards to the camera being a charge-coupled device (CCD).
The examiner takes official notice that charge-coupled devices (CCD) are well known in the art of cameras.  The motivation to modify the digital camera of Chang et al. with the well-known CCD is simple substitution of one known element for another to obtain predictable results.

Regarding Claim 9, Chang et al. in view of Morgan et al. teach the method of claim 6 (See Above).  Chang et al. teach wherein the operation-processor (Figure 14, Element 1428.  Paragraph 88) receives the brightness-compensation data, which corresponds to the marked data, from the cloud server (Figure 14, Element 1420.  Paragraph 88), and the panel (Figure 14, Element 1406.  Paragraph 87) to be corrected receives the brightness-compensation data via the operation-processor (Figure 14, Element 1428.  Paragraph 88) to execute optical compensation.

Regarding Claim 10, Chang et al. in view of Morgan et al. teach the method of claim 6 (See Above).  Chang et al. teach wherein the algorithm (Figure 9B.  Paragraphs 62 - 67) comprises estimating an amended gray level value (Figure 9B, Element 924.  Paragraph 67) according to a gamma value and a target brightness (Figure 1, Element 106.  Paragraph 38), and performing a single estimation according to a unified gamma value or gamma curve (Figure 1, Element 104.  Paragraph 38) to generate the brightness-compensation data.

Regarding Claim 11, Chang et al. teaches an optical compensation method of a display panel (Figure 14, Element 1406.  Paragraph 87), comprising: 

obtaining a brightness data and an identification number (Paragraph 106) from a panel (Figure 14, Element 1406.  Paragraph 87) to be corrected via the external assembly (Figure 14, Element 1400 without 1420.  Paragraphs 87 - 88), and recording the brightness data and the identification number (Paragraph 106) as marked data of the panel (Figure 14, Element 1406.  Paragraph 87) to be corrected; 
performing an algorithm (Figure 9B.  Paragraphs 62 - 67) on the marked data of the panel (Figure 14, Element 1406.  Paragraph 87) to be corrected via the external assembly (Figure 14, Element 1400 without 1420.  Paragraphs 87 - 88) to generate a brightness-compensation data corresponding to the marked data; and 
uploading the brightness-compensation data of the panel (Figure 14, Element 1406.  Paragraph 87) to be corrected which is stored in the external assembly (Figure 14, Element 1400 without 1420.  Paragraphs 87 - 88) to the cloud server (Figure 14, Element 1420.  Paragraph 88), and storing (Figure 1, Element 104.  Paragraph 38) the brightness-compensation data.
Chang et al. is silent with regards to the identification number being a serial number.
Morgan et al. teach the identification number being a serial number (Paragraph 224).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of calibrating multiple displays of Chang et al. with the serial numbers of Morgan et al.  The motivation to modify the teachings of Chang et al. with the teachings 

Regarding Claim 12, Chang et al. in view of Morgan et al. teach the method of claim 11 (See Above).  Chang et al. teach wherein the brightness-compensation data are uploaded to the cloud server (Figure 14, Element 1420.  Paragraph 88) via communication links (Figure 14, Elements 1422, 1424, 1426, 1430, and 1432.  Paragraph 88).
Chang et al. is silent with regards to the identification number being a serial number and the communication link is the internet.
Morgan et al. teach the identification number being a serial number (Paragraph 224) and the communication link is the internet (Paragraph 180).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of calibrating multiple displays of Chang et al. with the serial numbers of Morgan et al.  The motivation to modify the teachings of Chang et al. with the teachings of Morgan et al. is to flexibly deploy a variety of configurations with respect to other lighting units depending on the needs of an installation, as taught by Morgan et al. (Paragraph 224).

Regarding Claim 13, Chang et al. in view of Morgan et al. teach the method of claim 11 (See Above).  Chang et al. teach wherein the external assembly (Figure 14, 

Regarding Claim 14, Chang et al. in view of Morgan et al. teach the method of claim 11 (See Above).  Chang et al. teach wherein the external assembly (Figure 14, Element 1400 without 1420.  Paragraphs 87 - 88) receives the brightness-compensation data, which corresponds to the marked data, from the cloud (Figure 14, Element 1420.  Paragraph 88), and the panel (Figure 14, Element 1406.  Paragraph 87) to be corrected receives the brightness-compensation data via the external assembly (Figure 14, Element 1400 without 1420.  Paragraphs 87 - 88) to execute optical compensation. 

Regarding Claim 15, Chang et al. in view of Morgan et al. teach the method of claim 11 (See Above).  Chang et al. teach wherein the algorithm (Figure 9B.  Paragraphs 62 - 67) comprises estimating an amended gray level value (Figure 9B, Element 924.  Paragraph 67) according to a gamma value and a target brightness (Figure 1, Element 106.  Paragraph 38), and performing a single estimation according to a unified gamma value or gamma curve (Figure 1, Element 104.  Paragraph 38) to generate the brightness-compensation data.

Regarding Claim 16, Chang et al. teaches an optical compensation system, comprising: 
a display panel (Figure 14, Element 1406.  Paragraph 87); 

an image sensor (Figure 14, Element 1402.  Paragraph 87), arranged to capture an image of the display panel (Figure 14, Element 1406.  Paragraph 87); and 
a transmitter circuit (Figure 14, Elements not labeled, but are the circuits that transmit over communication links 1422, 1424, 1426, 1430, and 1432.  Paragraph 88), arranged to transmit the image of the display panel (Figure 14, Element 1406.  Paragraph 87) via communication links (Figure 14, Elements 1422, 1424, 1426, 1430, and 1432.  Paragraph 88); and 
a cloud server (Figure 14, Element 1420.  Paragraph 88), comprising: 
a receiver circuit (Figure 1402, Element not labeled, but is the circuit that receives over communication links 1424, 1426, and 1432.  Paragraph 88), arranged to receive the image of the display panel (Figure 14, Element 1406.  Paragraph 87) and an identification number (Paragraph 106) corresponding to the display panel (Figure 14, Element 1406.  Paragraph 87) from the transmitter circuit (Figure 14, Elements not labeled, but are the circuits that transmit over communication links 1422, 1424, 1426, 1430, and 1432.  Paragraph 88) of the external assembly (Figure 14, Element 1400 without 1420.  Paragraphs 87 - 88); 
a storage device (Paragraphs 88 and 34), arranged to store the image and the identification number (Paragraph 106) as marked data; and 

Chang et al. is silent with regards to the identification number being a serial number and the communication link is the internet.
Morgan et al. teach the identification number being a serial number (Paragraph 224) and the communication link is the internet (Paragraph 180).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of calibrating multiple displays of Chang et al. with the serial numbers of Morgan et al.  The motivation to modify the teachings of Chang et al. with the teachings of Morgan et al. is to flexibly deploy a variety of configurations with respect to other lighting units depending on the needs of an installation, as taught by Morgan et al. (Paragraph 224).

Regarding Claim 17, Chang et al. in view of Morgan et al. teach the optical compensation system of claim 16 (See Above).  Chang et al. teach wherein the storage device (Paragraphs 88 and 34) is further arranged to store the brightness-compensation data (Paragraph 89.  Chang et al. discloses “A display-ensemble calibration program may reside on a non-transitory computer program product comprising a computer-readable storage medium having instructions stored thereon/in which may be used to program the cloud-based display-ensemble services solution 1420…The display-ensemble calibration program may collect and process image and measurement data…to collect and process image data from the digital color camera 1402 to generate .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aria et al. (U.S. PG Pub 2014/0168253) disclose a color patching system that matches a color between a monitor and a secondary device in a manner similar to the instant invention.
Kato et al. (U.S. PG Pub 2019/0268590) disclose a display calibration system that corrects display characteristics by arithmetic operation in a way similar to the instant invention.
Tai et al. (U.S. PG Pub 2020/0143770) disclose a display device that is capable of acquiring illuminance information of the backlight and adjusting the brightness of the backlight unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625